DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8, 21-32) in the reply filed on 08/16/2021 is acknowledged.
	Claims 9-20 were cancelled by applicants in the response filed on 08/16/2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


(g) removing the organic protective film after (c) is performed and before (b) is performed” (emphasis added).  It is noted that step (b) is forming an organic protective film as recited in claim 1.  The examiner does not understand how it is possible to perform the step of (g) removing the organic protective film before the protective film is formed in step (b).  It is not possible to remove the protective organic film if the organic protective film is NOT yet formed.  The organic protective film must be formed or existed before the step of removing it.  Further, in claim 1 the applicants recite that step (c) is performed after step (b).  In claim 26, the applicants recited that step (g) is performed after step (c).  Base on the logic, step (g) must be performed after step (b) because step (g) is after step (c) and (c) is after (b).  It is not possible to perform “(g) removing the organic protective film after step (c) and before step (b) is performed”.
	
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, the examiner does not understand the contradicted limitation “(g) removing the organic protective film after (c) is performed and before (b) is performed”.  It is noted that step (b) is forming an organic protective film as recited in claim 1.  The examiner does not understand how it is removing the organic protective film before the protective film is formed in step (b).  It is not possible to remove the protective organic film if the organic protective film is NOT yet formed.  The organic protective film must be formed or existed before the step of removing it. .  Further, in claim 1 the applicants recite that step (c) is performed after step (b).  In claim 26, the applicants recited that step (g) is performed after step (c).  Base on the logic, step (g) must be performed after step (b) because step (g) is after step (c) and (c) is after (b).  It is not possible to perform “(g) removing the organic protective film after step (c) and before step (b) is performed”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-3, 22, 24, 26-27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Koiwa (US 2018/0342401 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 

Regarding to claim 1, Koiwa discloses an etching method comprising:
(a) performing a plasma etching on an organic film (202) having mask (203) formed thereon, to form a recess in the organic layer (Fig 5a, paragraph 0069, paragraph 0078);
(b) forming an organic protective film (211) on a sidewall sue recess in the organic film (202) (Fig 5a; paragraph 0077-0079; Note: layer 211 is organic because it comprises carbon due to COS is used);
(c) performing an additional plasma etching on the organic film after (b) (See Fig 5B, paragraph 0079-0082).
Regarding to claim 2, Koiwa discloses wherein (b) and (c) are alternately repeated (paragraph 0072, 0082).
Regarding to claim 3, Koiwa discloses the mask (203) contains silicon (paragraph 0062).
	Regarding to claim 22, Koiwa discloses the material of the organic protective film (211) is different from the material of the organic film (paragraph 0078-0079).
	Regarding to claim 24, Koiwa discloses the organic protective film (211) does not contain silicon (paragraph 0078-0079).

	Regarding to claim 27, Koiwa discloses the processing including (a), (b), (c) is performed using a substrate processing system including a plurality of processing modules (See fig 1, paragraph 0043-0059 Note: system in Figure 1 includes, chamber module (21), gas supplying source module, gas exhaust module (73), control module (60), etc.).
	
10.	Claims 1-2, 22, 24-27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Heo et al. (US 2009/0286400 A1).
Regarding to claim 1, Heo discloses an etching method comprising:
(a) performing a plasma etching on an organic film (220) having mask (216/232) formed thereon, to form a recess in the organic layer (Fig 2A-Fig 2B; paragraph 0021-0022);
(b) forming an organic protective film (236) on a sidewall surface of the recess in the organic film (220) (Fig 2B-2C; Fig 1; paragraph 0024-0027);
(c) performing an additional plasma etching on the organic film after (b) (Fig 1, Fig 2C-2D; Fig 3A-3C; paragraph 0025-0031).
Regarding to claim 2, Heo discloses wherein (b) and (c) are alternately repeated (fig 1, paragraph 0047, 0053-0054; Fig 1, Fig 3A-3C; ).
	Regarding to claim 22, Heo discloses the material of the organic protective film (236) is different from the material of the organic film (220) (See paragraph 0026 0021; polymer protective film 236 vs. organosilicate 220).
	Regarding to claim 24, Heo discloses the organic protective film (236) does not contain silicon (paragraph 0026).

Regarding to claim 26, Heo discloses removing the organic protective film (236) after (c) is performed (Fig 2B-2C).

	Regarding to claim 27, Heo discloses the processing including (a), (b), (c) is performed using a substrate processing system including a plurality of processing modules (See fig 4, paragraph 0033; Note: system in Figure 4 includes, chamber module (440), confinement rings module (402), upper electrode module (404), gas source module (410), lower electrode module (408), etc.).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koiwa (US 2018/0342401 A1) as applied to claims 1-3, 22, 24, 27   above, and further in view of Yalamanchili (US 2012/0322234 A1)
Regarding to claim 4, Koiwa fails to disclose (b) is started when an aspect ratio, a depth of the recess divided by a width of the recess, is 5 or lower.  However, Koiwa clearly discloses (b) is started when an aspect ratio, a depth of the recess divided by a width of the recess has some value (See Fig 5A).  Yalamanchili discloses deposit organic protective film (402B) on the side wall surface, wherein the recess having an aspect ratio between 1.5:1 and 5:1 (See paragraph 0054-0058).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform routine experiments to obtain optimal aspect ratio range because it has been held that determination of workable range is not considered inventive.
Regarding to claim 5, Koiwa discloses the organic protective film (211) is conformally formed on the surface of a substrate, that includes the organic film (202), after (a) is performed (Fig 5A-5B).

14.	Claims 4-6, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2009/0286400 A1) as applied to claims 1-2, 22, 24, 25, 27  above, and further in view of Yalamanchili (US 2012/0322234 A1)
Regarding to claim 4, Heo fails to disclose (b) is started when an aspect ratio, a depth of the recess divided by a width of the recess, is 5 or lower.  However, Heo clearly discloses (b) is started when an aspect ratio, a depth of the recess divided by a width of the recess has some value (See Fig 2B).  Yalamanchili discloses deposit organic protective film (402B) on the side wall surface, wherein the recess having an aspect ratio between 1.5:1 and 5:1 (See paragraph 0054-0058).  In the absence of unexpected result, it would have been obvious to one of ordinary skill in the art, before the effective filing date of 
Regarding to claim 5, Heo discloses the organic protective film (236) is conformally formed on the surface of a substrate, that includes the organic film (220), after (a) is performed (Fig 2B).
Regarding to claim 6, Heo discloses the organic film (220) is provided on another film (212) and the etching method further comprises: (d) performing a plasma etching on another film after another film (212) is partially exposed by (c) (See Fig 2C-2D, paragraph 0025-0032).
Regarding to claim 21, Heo discloses (a) is stopped before the bottom of the recess reaches the boundary between the another film (212) and the organic film (220) (See 2B-2C).

15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2009/0286400 A1) as applied to claims 1-2, 22, 24-27  above, and further in view of Chang et al. (US 2020/0075319 A1).
Regarding to claim 3, Heo fails to disclose the mask contains silicon.  However, Heo clearly teaches the mask (216) comprises an anti-reflective material (See paragraph 0022).  Chang teaches to use antireflective mask comprises silicon-containing material such as SiON, silicon carbide (paragraph 0020).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heo in view of Chang by using the mask contains silicon because equivalent and substitution of one for the other would produce an expected result.

16.	Claims 4-6, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2009/0286400 A1) as applied to claims 1-2, 22, 24-27  above, and further in view of Hudson (Us 2016/0343580 A1)
Regarding to claim 4, Heo fails to disclose (b) is started when an aspect ratio, a depth of the recess divided by a width of the recess, is 5 or lower.  However, Heo clearly discloses (b) is started when 
Regarding to claim 5, Heo discloses the organic protective film (236) is conformally formed on the surface of a substrate, that includes the organic film (220), after (a) is performed (Fig 2B).
Regarding to claim 6, Heo discloses the organic film (220) is provided on another film (212) and the etching method further comprises: (d) performing a plasma etching on another film after another film (212) is partially exposed by (c) (See Fig 2C-2D, paragraph 0025-0032).
Regarding to claim 21, Heo discloses (a) is stopped before the bottom of the recess reaches the boundary between the another film (212) and the organic film (220) (See 2B-2C).
Regarding to claim 23, Heo fails to disclose a density of the organic protective film is higher than a density of the organic film.  However, Heo clearly teaches to form an organic protective film.  Hudson teaches to treat the organic protective film on the sidewall  to made is denser in order to improve etch protection (paragraph 0045, 0047, 0048, 0063).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heo in view of Hudson by having a density of the organic protective film higher than the organic film because it will improve etch protection.

17.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 2009/0286400 A1) and Hudson (Us 2016/0343580 A1)as applied to claims 4-6, 21, 23  above, and further in view of Liu et al. (US 10,256,320 B1).
.

Allowable Subject Matter
18.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	Claims 28-32 are allowed.
20.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 8, the cited prior arts fail to disclose or suggest the recess in the organic film continues into the another film,
the etching method further comprises (f) forming an additional organic protective film on another side wall surface of the recess in the another film, after (d) is performed, and
(d) is additionally performed after (f) is performed.
Regarding to claims 28-32, the cited prior arts fail to disclose or suggest
 (e) alternately repeating (b) and (c); and
(f) etching the silicon-containing film by plasma generated from fluorocarbon gas after the silicon-containing film is partially exposed by (d),
wherein (b) is stopped before the bottom of the recess reaches the boundary between the silicon-containing film and the organic film,

the organic film has a thickness of 3 µm or more,
the mask is an antireflection film containing silicon, and
the material of the organic protective film is different from the material of the organic film.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner




/BINH X TRAN/Primary Examiner, Art Unit 1713